United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, TUSTIN POST
OFFICE, Tustin, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1208
Issued: June 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 17, 2009 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ December 24, 2008 merit decision finding that he did not sustain an injury while in
the performance of duty and a February 17, 2009 nonmerit decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a right foot injury
while in the performance of duty; and (2) whether the Office properly denied his request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant contends that he did not sustain a new right foot injury. Rather, he
sustained a recurrence of his 1982 employment-related bilateral foot condition in Office File
No. xxxxxx098. Therefore, the Office should have authorized his July 16, 2008 right foot
surgery.

FACTUAL HISTORY
On July 23, 2008 appellant, then a 55-year-old customer service supervisor, filed an
occupational disease claim alleging that in 2007 he first became aware of his right foot condition.
In 1982 he underwent bilateral foot surgery due to a prior work-related foot injury.
Subsequently, appellant experienced recurring foot complications secondary to diabetes mellitus,
which included infected ulcerations on the left foot for which he underwent surgery in 2007 and
significant peripheral polyneuropathy. He contended that, over the prior year, he developed
ulcerations on his right foot, some of which became infected. The ulcers were treated but did not
respond to multiple conservative measures. An attending physician advised appellant that
surgery was necessary to prevent complications such as possible amputation. Appellant stopped
work on July 16, 2008.
A May 21, 2008 medical report from Dr. Allan G. Weiss, an attending Board-certified
podiatrist, reviewed a history of appellant’s bilateral foot complaints and medical treatment
including his 1982 bilateral foot surgery and 2007 left foot surgery. Dr. Weiss stated that
appellant developed recurrent neuropathic diabetic foot ulcers on the right foot, some of which
became infected and were treated over the prior year. Appellant also developed insulindependent diabetes mellitus and significant peripheral polyneuropathy. Dr. Weiss advised that
appellant’s foot ulcerations were unresponsive to appropriate treatment. In a June 25, 2008
prescription, Dr. Weiss ordered Cephalexin. A consent form signed by appellant on July 2, 2008
authorized Dr. Weiss to perform surgery on July 16, 2008 to correct a recurrent infected diabetic
ulcer on his right foot.
On July 28, 2008 the employing establishment contended that appellant did not sustain a
right foot injury while in the performance of duty. It attributed his condition to his nonindustrial
preexisting diabetes mellitus.1
By letter dated August 8, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. On August 25, 2008 appellant contended in a telephone
conference with the Office that his claimed right foot injury was caused by his 1982
employment-related foot surgery.
In an August 25, 2008 report, Dr. Weiss reviewed a history of appellant’s foot conditions
and medical treatment. He stated that appellant experienced complications since his 1982 workrelated foot surgery. Appellant underwent left foot surgery in 2007 secondary to complications
from a prior work-related injury, recurring foot complications due to diabetes mellitus, which
included peripheral polyneuropathy and his work duties. Dr. Weiss advised that appellant was
doing extremely well following the 2007 surgery but had developed right foot ulcers secondary
to insulin-dependent diabetes mellitus, significant peripheral polyneuropathy, unresponsiveness
to appropriate conservative measures, prior foot surgery with abnormal metatarsal parabolas,
work requirements which included extensive standing and walking and the prior work-related
injuries. Dr. Weiss performed surgery on July 16, 2008.
1

The employing establishment indicated that appellant filed a prior claim, Office File No. xxxxxx143, for a left
foot injury which was accepted by the Office for temporary aggravation of a preexisting injury.

2

By decision dated September 10, 2008, the Office denied appellant’s claim, finding the
medical evidence insufficient to establish that he sustained a right foot condition causally related
to the established work-related duties.
By letter dated September 29, 2008, appellant requested reconsideration of the Office’s
September 10, 2008 decision.
In a December 24, 2008 decision, the Office denied modification of the September 10,
2008 decision. It found that the evidence submitted by appellant was insufficient to establish
that he sustained a right foot injury causally related to the established work-related duties. On
February 4, 2009 appellant requested reconsideration.
By decision dated February 17, 2009, the Office denied appellant’s request for
reconsideration, finding that it neither raised substantive legal questions nor included new and
relevant evidence and, thus, it was insufficient to warrant further merit review of appellant’s
claim.2
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
2

On appeal, appellant submitted new evidence. However, the Board cannot consider evidence that was not
before the Office at the time of the final decision. See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB ___ (Docket No. 071898, issued January 7, 2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A.
Kayes, 54 ECAB 373 (2003). Appellant may resubmit this evidence and legal contentions to the Office
accompanied by a formal written request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment is
sufficient to establish a causal relationship.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant performed the work duties of a customer service
supervisor as alleged. The Board finds that the medical evidence submitted is insufficient to
establish that his diagnosed foot conditions were caused or aggravated by his work-related
duties.
Appellant submitted medical records from Dr. Weiss, an attending podiatrist. In a
May 21, 2008 report, Dr. Weiss reviewed a history of appellant’s bilateral foot complaints and
medical treatment. He diagnosed recurrent neuropathic diabetic foot ulcers on the right foot,
some of which were infected and treated, insulin-dependent diabetes mellitus and significant
peripheral polyneuropathy. Dr. Weiss did not specifically attribute appellant’s right foot ulcers
to the established work-related duties of a customer service supervisor. Rather, he related them
to appellant’s diabetes. Dr. Weiss did not adequately address whether appellant’s peripheral
polyneuropathy condition was caused by the established work-related duties. On June 25, 2008
he prescribed medication but did not provide any additional medical opinion addressing whether
appellant sustained a right foot condition caused or aggravated by his work activities.
On August 25, 2008 Dr. Weiss reviewed a history of appellant’s foot condition and 1982
and 2007 employment-related surgeries. He opined that appellant’s right foot ulcers were
secondary to, among other things, his work duties which required extensive standing and
walking and to the prior work injuries. Again, Dr. Weiss failed to provide sufficient medical
opinion explaining how the diagnosed condition was caused or aggravated by appellant’s work
duties or injuries. The Board finds that his reports are insufficient to establish appellant’s claim.
The Board finds that there is insufficient rationalized medical evidence to establish that
appellant sustained a right foot condition causally related to the accepted factors of his federal
employment as a customer service supervisor. Appellant did not meet his burden of proof.
While appellant contends on appeal that his current right foot condition and surgery were
due to the 1982 work injury, causal relation is a medical question that can generally be resolved
only by probative opinion from a physician.8 Dr. Weiss did not adequately address how
6

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

7

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

8

Robert G. Morris, 48 ECAB 238 (1996).

4

appellant’s condition in 2007 or need for surgery related to his prior injury or surgery in 1982 or
how his current right foot condition was a natural progression of the accepted injury. Appellant
did not submit any additional medical evidence addressing the causal relationship between his
right foot condition and his accepted 1982 injury.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,9
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.10 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.11 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
Appellant’s February 4, 2009 request for reconsideration neither alleged nor
demonstrated that the Office erroneously applied or interpreted a specific point of law. He did
not advance a relevant legal argument not previously considered by the Office. Appellant did
not submit any additional medical evidence in connection with his February 4, 2009
reconsideration request. He submitted an appeal form indicating that he wanted reconsideration
without any explanation regarding the basis of his request. Therefore, appellant has not satisfied
any of the three regulatory requirements for obtaining a merit review of his claim. The Board
finds that the Office properly refused to reopen his claim for reconsideration of the merits.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a right foot injury
while in the performance of duty. The Board further finds that the Office properly denied his
request for reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

9

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(1)-(2).

11

Id. at § 10.607(a).

5

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2009 and December 24, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

